Citation Nr: 9912402	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-33 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, claimed as limitation of the hands and arms.

2.  Entitlement to an increased rating for residuals of a 
lumbar injury, currently evaluated as 20 percent disabling.

3.  Entitlement to a temporary total rating because of 
treatment of a service-connected condition requiring 
convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to July 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the  Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board feels that additional evidence is needed in order 
to determine whether the veteran's cervical spine disability 
may be proximately due to or the result of his service-
connected lumbar disability or may be aggravated by his 
service-connected lumbar disability.

The Board also notes that the veteran has submitted a March 
1998 Social Security Administration decision which found him 
to be under a period of disability.  The Board notes that 
VA's duty to assist veterans in developing facts pertinent to 
their claims includes requesting information from other 
federal departments or agencies, and where VA has notice that 
the veteran is receiving Social Security Administration 
disability benefits, the records relied upon in making that 
determination are pertinent to his VA claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that the veteran's claim of entitlement 
to a temporary total rating because of treatment of a 
service-connected condition requiring convalescence is 
inextricably intertwined with the issue of entitlement to 
service connection for a cervical spine disorder, as the 
resolution of the latter issue is material to the resolution 
of the former.  Therefore, the issue of entitlement to a 
temporary total rating because of treatment of a service-
connected condition requiring convalescence is also remanded, 
pending the resolution of the issue of entitlement to service 
connection for a cervical spine disorder.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should schedule the veteran 
for a VA spine examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
diagnosis of any lumbar pathology 
currently shown.

c)  The examiner should provide 
active and passive ranges of motion 
for lumbar flexion, extension, left 
and right lateral flexion, and left 
and right rotation, as measured in 
degrees by a goniometer.  The 
examiner should also provide an 
opinion as to whether there is any 
additional loss of function 
resulting from limited motion, 
excess motion, weakened motion, 
excess fatigability, incoordination, 
or pain on motion.

d)  The examiner should state 
whether the veteran's service-
connected lumbar disability is 
productive of ankylosis; sciatic 
neuropathy; demonstrable muscle 
spasm; absent ankle jerk; recurring 
attacks of intervertebral disc 
syndrome; listing of the spine to 
the opposite side; positive 
Goldthwait's sign; marked limitation 
of forward bending in the standing 
position; loss of lateral motion 
with osteoarthritic changes or 
narrowing or irregularity of joint 
space; abnormal mobility on forced 
motion, muscle spasm on extreme 
forward bending; unilateral loss of 
lateral spine motion in the standing 
position; characteristic pain on 
motion; or any residuals of a 
vertebral fracture.  For every sign 
listed, the examiner should 
specifically state whether or not 
that sign is shown as a result of 
the veteran's lumbar spine 
disability.  If shown, the examiner 
should provide an opinion as to 
frequency and/or severity.

e)  The examiner should provide an 
opinion as to whether it is as 
likely as not that the veteran's 
cervical spine disability is 
proximately due to or the result of 
his service-connected lumbar spine 
disability.  In providing an opinion 
as to the likelihood or 
relationship, it is most useful to 
the Board if the examiner classifies 
the likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

f)  The examiner should provide an 
opinion as to whether it is as 
likely as not that there has been an 
increase in the veteran's 
nonservice-connected cervical spine 
disability caused by his service-
connected lumbar spine disability.  
In providing an opinion as to the 
likelihood or relationship, it is 
most useful to the Board if the 
examiner classifies the likelihood 
of relationship as "definitely," 
"more likely than not," "as 
likely as not," "more likely 
not," or "definitely not."

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


